 


110 HR 6002 IH: Free Way Act of 2008
U.S. House of Representatives
2008-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6002 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2008 
Mr. Gary G. Miller of California (for himself, Mr. Dreier, Mr. McKeon, Mrs. Napolitano, and Ms. Solis) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 23, United States Code, to prohibit the collection of certain tolls on existing high occupancy vehicles. 
 

1.Short titleThis Act may be cited as the Free Way Act of 2008. 
2.Prohibition of toll collection on certain high occupancy vehiclesSection 166(b)(4) of title 23, United States Code, is amended by striking The and inserting the following: Except in the case of high occupancy vehicles that were permitted to use a HOV facility in a State at no cost before December 31, 2007, the.   
 
